DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application Serial No. 17/490,975 in view of U.S. Patent No. 5,711,609 to Simonsen.  Claims 1-6 of copending Application Serial No. 17/490,975 contain every element of claims 2-8 of the instant application, except for a tear strip.  Simonsen teaches that it is known in the art to provide a tear strip (20) on an analogous package.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a tear strip on copending Application Serial No. 17/490,975, as in Simonsen, in order to make it apparent that the package has been tampered with when the tear strip has been removed.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 2, 3, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,711,609 to Simonsen.
Regarding claim 2, Simonsen discloses a package, comprising: a first side (11) coupled to a second side (12) to form a space for storing material therebetween, the space having a re-sealable proximal end and a distal end; wherein the first side is composed of two or more layers of material.  If the films are composed of multiple layers, the inner layer may be composed of a sealant material such as low density polyethylene or low density polyethylene blended with ethylene vinyl acetate.  The outer layer may be composed of one or more barrier materials characterized by higher toughness, stiffness, and heat resistance as compared to the inner layer.  Examples of materials which may be incorporated in the outer layer include polypropylene, polyester, nylon, SURLYN©, and polyethylene terephthalates (PET).  See column 3, lines 63-67 through column 4, lines 1-10, which meets the recitation “the first side comprises a plurality of layers, the plurality of layers selected from the group consisting of selected from the group consisting of OPP (oriented polypropylene film), KRAFT paper, VMPET (vacuum metallized polyester film), PE (polyethylene plastic), and PET (polyethylene terephthalate)”.  Simonsen further disclose the re-sealable proximal end comprises a tear strip (20) and a zipper engagement (13, 14), the zipper engagement distal of the tear strip (Fig. 2); and the tear strip is configured to be torn off to expose the zipper engagement; and wherein the zipper engagement is re-sealable (column 3, lines 17-47).
Regarding claim 3, Simonsen discloses the package film may be composed of two or more layers of material (column 3, lines 63-67 through column 4, lines 1-10), which encompasses the recitation “a layer plurality of layers comprises at least 3 layers.”
Regarding claim 8, Simonsen discloses first and second closure profiles are free of respective graspable upper flanges extending upward from the respective first and second closure elements, and the first and second closure profiles are free of mechanical means operably coupled thereto such that the first and second closure profiles are disengaged by grasping the first and second films below the first and second closure elements and pulling the first and second films in opposite directions (ABSTRACT), which meets the structure implied by the functional recitation “the re-sealable proximal end comprises a child-resistant feature.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Document No. 102991862 to Liu and U.S. Patent No. 5,711,609 to Simonsen.
Regarding claim 2, Liu discloses a package for use in a medical environment (machine translation paragraphs [0119] and [0154]) comprising a plurality of layers selected from the group consisting of selected from the group consisting of OPP (oriented polypropylene film; machine translation paragraphs [0109], [0111], [0127], [0136], [0138], and [0146]), KRAFT paper (paragraphs [0109], [0127], [0136], [0138], and [0146]), VMPET (vacuum metallized polyester film; paragraphs [0109], [0111], [0127], [0136], [0138], and [0146]), PE (polyethylene plastic; paragraphs [0113], [0115], [0129], [0140], and [0148]), and PET (polyethylene terephthalate; paragraphs [0109], [0111], [0127], [0136], [0138], and [0146]).  However, Liu does not disclose the package having a first side coupled to a second side to form a space for storing material therebetween, the space having a re-sealable proximal end and a distal end; the re-sealable proximal end comprising a tear strip and a zipper engagement, wherein the zipper engagement is distal of the tear strip; the tear strip is configured to be torn off to expose the zipper engagement; and wherein the zipper engagement is re-sealable.  Simonsen teaches that it is known in the art to form an analogous plural-layered package with a first side (11) coupled to a second side (12) to form a space for storing material therebetween, the space having a re-sealable proximal end and a distal end; the re-sealable proximal end comprising a tear strip (20) and a zipper engagement (13, 14), wherein the zipper engagement is distal of the tear strip; the tear strip is configured to be torn off to expose the zipper engagement; and wherein the zipper engagement is re-sealable (column 3, lines 17-47).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to form the package with a first side coupled to a second side to form a space for storing material therebetween, the space having a re-sealable proximal end and a distal end; the re-sealable proximal end comprising a tear strip and a zipper engagement, wherein the zipper engagement is distal of the tear strip; the tear strip is configured to be torn off to expose the zipper engagement; and wherein the zipper engagement is re-sealable with the plurality of layers of Liu, as in Simonsen, in order to make the package tamper-evident and child-resistant.
Regarding claim 3, Liu discloses the package, wherein the plurality of layers comprises at least 3 layers.
Regarding claim 4, Liu discloses a layer of coloring (ink 12, 22, 32, and 42) between two of the plurality of layers (Figs. 3-12).
Regarding claim 5, Liu discloses the color ink is mixed with pigment and can be applied to
various films, such as: OPP film, PET film, ONY film, CNY film, aluminum foil, vaporized aluminum layer, VM-PET film and other films and various printable papers (paragraph [0158]), which meets the recitation “coloring mixed with at least one of the plurality of layers.”
Regarding claim 6, Liu and Simonsen disclose the claimed invention, as discussed above.  Liu especially discloses the plurality of layers comprises a layer (11) of OPP (oriented polypropylene film) exterior of a first intermediate layer (14), the intermediate layer (14) further exterior of a second intermediate layer (18) of VMPET (vacuum metallized polyester film; paragraph [0111]), the VMPET further exterior of a layer of PE (polyethylene plastic).  However, Liu discloses the first intermediate layer as PET, ONY, CNY, PET-VM, OPP, or AL (paragraph [0111]) instead of KRAFT paper.  Liu shows that KRAFT paper is an equivalent structure known in the art (paragraph [0109]).  Therefore, because these two package layers were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute the first intermediate layer (14) of PET, ONY, CNY, PET-VM, OPP, or AL in Liu for KRAFT paper.
Regarding claim 7, Liu discloses the plurality of layers comprises a layer (11) of PET (polyethylene terephthalate; paragraph [0109]) exterior of a layer (14) of VMPET (vacuum metallized polyester film; paragraph [0111]), the layer of VMPET exterior of a layer (16) of PE (polyethylene plastic; paragraph [0113]).
Regarding claim 8, Simonsen discloses first and second closure profiles are free of respective graspable upper flanges extending upward from the respective first and second closure elements, and the first and second closure profiles are free of mechanical means operably coupled thereto such that the first and second closure profiles are disengaged by grasping the first and second films below the first and second closure elements and pulling the first and second films in opposite directions (ABSTRACT).  Therefore, forming a package with the plurality of layers of Liu, as in Simonsen and discussed above, meets the structure implied by the functional recitation “the re-sealable proximal end comprises a child-resistant feature.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JES F PASCUA/Primary Examiner, Art Unit 3734